NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TIAN ZHENG,                                     No.    15-73305

                Petitioner,                     Agency No. A205-187-548

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Tian Zheng, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his applications for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Guo v. Sessions, 897 F.3d 1208, 1212 (9th Cir. 2018). We grant in part and deny

in part the petition for review, and we remand.

      The record compels the conclusion that the cumulative harm Zheng suffered

in China rose to the level of persecution. See Guo, 897 F.3d at 1213-17 (finding

petitioner suffered past persecution because of his religious beliefs where he was

detained, beaten, forced to sign a document promising not to attend a home church,

and required to report to the police weekly); see also Guo v. Ashcroft, 361 F.3d
1194, 1203 (9th Cir. 2004) (totality of the circumstances compelled finding of

persecution). Thus, we grant the petition for review as to Zheng’s asylum and

withholding of removal claims, and remand to the agency for further proceedings

consistent with this disposition. See Guo, 897 F.3d at 1217; see also INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Substantial evidence supports the agency’s denial of CAT relief because

Zheng failed to show it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to China. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Guo, 897 F.3d at 1217

(insufficient likelihood of torture).

      The government shall bear the costs for this petition for review.

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

REMANDED.



                                          2                                    15-73305